LITHIUM COBALT-BASED POSITIVE ELECTRODE ACTIVE MATERIAL, PREPARATION METHOD THEREOF, POSITIVE ELECTRODE AND SECONDARY BATTERY INCLUDING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/14/2020, 1/19/2021, and 7/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blangero et al. Blangero et al. (US 2015/0380722 A1).
Regarding claim 7, Blangero et al. teach a method for preparing a lithium cobalt-based positive electrode active material, comprising:
a first step in which a core portion including a lithium cobalt-based oxide represented by Formula 1 below is formed by mixing a first cobalt raw material, a first lithium raw material, and a doping element M raw material to obtain a first mixture (Paragraph 0073 steps (i) and (ii) disclose taking a first Li precursor powder having lithium to metal molar ratio >1.01 and mixing with a first Co or Co and M’ precursor to obtain a first mixture.), and then subjecting the first mixture to a first heat treatment (Paragraph 0073 step (ii) discloses sintering the first mixture.); and a second step in which a shell portion including a lithium cobalt-based oxide represented by Formula 2 below is formed by mixing the lithium cobalt-based oxide represented by Formula 1 and a second cobalt raw material to obtain a second mixture (Paragraph 0073 steps (iii) and (iv) disclose mixing a second Co or Co and M’ precursor with the lithium enriched metal oxide from steps (i) and (ii).), and then subjecting the second mixture to a second heat treatment (Paragraph 0073 step (v) discloses sintering the second mixture.), wherein the doping element M raw material comprises one or more selected from the group consisting of Al, Mg, W, Mo, Zr, Ti, Fe, V, Cr, Ba, Ca, Sr, and Nb, and is mixed in an amount of 2500 ppm or more based (Paragraph 0076 and examples 1-4):
[Formula 1]
 LiaCo1-bMbO2 in Formula 1, 
M is one or more selected from the group consisting of Al, Mg, W, Mo, Zr, Ti, Fe, V, Cr, Ba, Ca, Sr and Nb, and 1≤a≤1.2 and 0.005≤b≤0.05 (Paragraph 0073 discloses the core portion comprises elements Li, a metal M, and oxygen wherein M=Co1-aM’a with 0≤a≤0.5 wherein M’=Al. The Li/M molar ratio is greater than 1.01.), and
[Formula 2] 
LixCol-yMyO2 in Formula 2, 
M is one or more selected from the group consisting of Al, Mg, W, Mo, Zr, Ti, Fe, V, Cr, Ba, Ca, Sr and Nb, and 0.5≤x<1 and 0≤y≤0.01 (Paragraph 0073 discloses the surface layer consisting of a mixture of the elements of the core material (Li, a metal M, and oxygen wherein M=Co1-aM’a with 0≤a≤0.5 wherein M’=Al.) and inorganic N-based oxides, wherein N is either one or more metals of the group consisting of Mg, Ti, Fe, Ca, Ba, Sb, and Zr. The Li/M molar ratio is between 0.99 and 1.).
Regarding claim 8, Blangero et al. teach the method of claim 7, wherein, in the first step, the first cobalt raw material, the first lithium raw material, and the doping element M raw material are mixed in an amount such that the atomic ratio of Li/(Co+M) of the core portion is 1 to 1.2 (Paragraph 0116 of example 1 discloses a final Li:Co ratio of 1.053.).
Regarding claims 9 and 10, Blangero et al. teach the method of claim 7, wherein the second step further comprises mixing a second lithium raw material; wherein, in the second step, the (Claim 60).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Blangero et al. (US 2015/0380722 A1).
Regarding claims 1,  6, 11, 12, 14, and 15 , Blangero et al. teach a lithium cobalt-based positive electrode active material (Abstract discloses a lithium cobalt oxide based material for a positive electrode for a lithium secondary battery.) comprising: a core portion including a lithium cobalt-based oxide represented by Formula 1 below; and a shell portion including a lithium cobalt-based oxide represented by Formula 2 below (Abstract and paragraph 0067 disclose a core portion and surface layer.), wherein the lithium cobalt-based positive electrode active material comprises 2500 ppm or more of a doping element M based on a total weight of the lithium cobalt-based positive electrode active material (Examples 1-4),:
 [Formula 1]
 LiaCo1-bMbO2 in Formula 1, 
M is one or more selected from the group consisting of Al, Mg, W, Mo, Zr, Ti, Fe, V, Cr, Ba, Ca, Sr and Nb, and 1≤a≤1.2 and 0.005≤b≤0.05 (Paragraph 0073 discloses the core portion comprises elements Li, a metal M, and oxygen wherein M=Co1-aM’a with 0≤a≤0.5 wherein M’=Al. The Li/M molar ratio is greater than 1.01.), and
[Formula 2] 
LixCol-yMyO2 in Formula 2, 
M is one or more selected from the group consisting of Al, Mg, W, Mo, Zr, Ti, Fe, V, Cr, Ba, Ca, Sr and Nb, and 0.5≤x<1 and 0≤y≤0.01 (Paragraph 0073 discloses the surface layer consisting of a mixture of the elements of the core material (Li, a metal M, and oxygen wherein M=Co1-aM’a with 0≤a≤0.5 wherein M’=Al.) and inorganic N-based oxides, wherein N is either one or more metals of the group consisting of Mg, Ti, Fe, Ca, Ba, Sb, and Zr. The Li/M molar ratio is between 0.99 and 1.).
However, Blangero do not teach an inflection point does not appear in a voltage profile measured during charging/discharging a secondary battery including the lithium cobalt-based positive electrode active material.
MPEP 2112.01 Composition, Product, and Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 2, Blangero et al. teach the lithium cobalt-based positive electrode active material of claim 1, wherein the doping element M is one or more selected from the group (Paragraph 0073 and Example 1 disclose Ti and Mg.).
Regarding claim 3, Blangero et al. teach the lithium cobalt-based positive electrode active material of claim 1, wherein the doping element M comprises a first doping element selected from the group consisting of Al, Mg, Ca, Sr, and Ba, and a combination thereof, and a second doping element selected from the group consisting of Ti, and Zr, and a combination thereof (Paragraph 0073 and Example 1 disclose Ti and Mg.).
Regarding claim 4, Blangero et al. teach the lithium cobalt-based positive electrode active material of claim 1, wherein the doping element M is one or more selected from Al and Mg (Paragraph and 0073 and Example 1 disclose Mg.).
Regarding claim 5, Blangero et al. teach the lithium cobalt-based positive electrode active material of claim 1, wherein the lithium cobalt-based oxide represented by Formula 1 above has a layered crystal structure (Abstract discloses the core is a layered structure.), and the lithium cobalt-based oxide represented by Formula 2 above has a spinel-like crystal structure (Paragraph 0158).
Regarding claim 13, Blangero et al. teach the lithium cobalt-based positive electrode active material of claim 12, wherein the driving voltage of the lithium secondary battery is 4.45 V or greater (Paragraph 0102 discloses 4.3 to 4.6V.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729